Case 18-00235-mdc                 Doc 264        Filed 12/01/20 Entered 12/01/20 14:39:34                               Desc Main
                                                Document      Page 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     In re                                                              CHAPTER 7

     WORLEY & OBETZ, INC., et al.,1                                     Case No. 18-13774 (MDC)
                                                                        (Jointly Administered)
                                 Debtors.

     CHRISTINE C. SHUBERT, Chapter 7
     Trustee for the Estates of Worley & Obetz,
     Inc., et al.;
                           Plaintiff,                                   Adv. No. 18-00235 (MDC)

                               vs.

     ROBERT SETH OBETZ, an individual;
     ROBERT W. OBETZ, JR., an individual;
     JEFFREY B. LYONS, an individual;
     JUDITH A. AVILEZ, an individual;
     KAREN L. CONNELLY, an individual;
     MARJORIE S. OBETZ, an individual;                                  Hearing Date: December 2, 2020 at 10:30 a.m.
     MELISSA OBETZ, an individual;                                      (EST)
     JULIE LYONS, an individual;                                        Obj. Deadline: Nov. 18, 2020 at 4:00 p.m. (EST)
     MOLLY S. OBETZ, an individual;
     SAMUEL J. OBETZ, an individual;
     HOWARD W. CRAMER, JR., an
     individual;
     KATHLEEN A. CRAMER, an
     individual;
     MICHELE K. KLUSEWITZ, a/k/a
     MICHELE KELLY, an individual;
     149 DOE RUN ROAD, LP, a
     Pennsylvania limited partnership;
     149 DOE RUN ROAD, GP, LLC, a
     Pennsylvania limited liability company;
     202 GREENFIELD, LP, a Pennsylvania
     limited partnership;
 1
   The Debtors in these cases, along with the last four digits of their federal tax identification numbers are (i) Worley & Obetz, Inc.
 (6576) (Case No. 18-13774-MDC); (ii) Americomfort, Inc. (7605) (Case No. 18-13775-MDC); (iii) RPHAC, Inc. (9625) (Case
 No. 18-13776-MDC); (iv) Amerigreen Energy, Inc. (6284) (Case No. 18-13777-MDC); (v) Advance Air, Inc. (8111) (Case No.
 18-13778-MDC); (vi) Amerigreen Energy Brokers, LLC (2358) (Case No. 18-13779-MDC); (vii) Amerigreen Electricity, LLC
 (8977) (Case No. 18-13780-MDC); (viii) Amerigreen Hedging Services, LLC (8549) (Case No. 18-13781-MDC); (ix) Amerigreen
 Lubricants, LLC (7489) (Case No. 18-13782-MDC); (x) Amerigreen Natural Gas, LLC (3222) (Case No. 18-13783-MDC); and
 (xi) Amerigreen Propane, LLC (Case No. 18-13784-MDC).
Case 18-00235-mdc         Doc 264        Filed 12/01/20 Entered 12/01/20 14:39:34       Desc Main
                                        Document      Page 2 of 3



  202 GREENFIELD GENERAL, LLC, a
  Pennsylvania limited liability company;
  535 STIEGEL VALLEY ROAD, LLC, a
  Pennsylvania limited liability company;
  DOE RUN ROAD, LLC, a Pennsylvania
  limited liability company;
  OL PARTNERS, LLC, a Pennsylvania
  limited liability company;
  G-FORCE SPORTFISHING, INC., a
  Delaware corporation;
  JW BISHOP PROPERTIES, LLC, a
  Pennsylvania limited liability company;
  LYONS & OBETZ,
  a Pennsylvania general partnership;
  JSB RETENTION, LLC, a Pennsylvania
  limited liability company;
  SETH ENERGY, LLC, a Pennsylvania
  limited liability company; and
  SHIPLEY ENERGY COMPANY, a
  Pennsylvania corporation;

                        Defendants.

   CERTIFICATION OF COUNSEL REGARDING REVISED PROPOSED ORDER ON
   CHAPTER 7 TRUSTEE’S MOTION FOR AN ORDER APPROVING SETTLEMENT
   AGREEMENT BY AND AMONG THE CHAPTER 7 TRUSTEE AND DEFENDANTS

        JESSE M. HARRIS, of full age, hereby certifies as follows:

        1.      I am an associate with the law firm of Fox Rothschild LLP (“Fox Rothschild”),

 attorneys for Christine C. Shubert (the “Trustee”), Chapter 7 trustee for the estates of Worley &

 Obetz, Inc., et al. (the “Debtors”).

        2.      On October 28, 2020, Fox Rothschild filed the Motion for an Order Approving

 Settlement Agreement by and among the Chapter 7 Trustee and Defendants (the “Motion”) [D.I.

 1148] [A.D.I. 258].

        3.      On November 18, 2020, Doe Run Realty Partners, LP (“Doe Run LP”) filed a

 Limited Objection to the Motion for an Order Approving Settlement Agreement by and among the

 Chapter 7 Trustee and Defendants (the “Limited Objection”) [D.I. 1162] [A.D.I. 262].


                                                   2
Case 18-00235-mdc              Doc 264    Filed 12/01/20 Entered 12/01/20 14:39:34      Desc Main
                                         Document      Page 3 of 3



         4.       Doe Run LP and the Trustee have resolved Doe Run LP’s Limited Objection.

         5.       Paragraphs “C,” “2,” and “3” in the attached revised proposed form of order (the

 “Revised Order”) reflects the mutually agreed upon changes requested by Doe Run LP and agreed

 to by the Trustee. A clean copy of the Revised Order is attached hereto as Exhibit “A”. A

 “blacklined” comparison copy of the Revised Order is attached hereto as Exhibit “B”.


                                                 Respectfully submitted

                                                 FOX ROTHSCHILD LLP

                                                 By: /s/ Jesse M. Harris
                                                 Michael G. Menkowitz, Esquire
                                                 Jesse M. Harris, Esquire
                                                 2000 Market Street, Twentieth Floor
                                                 Philadelphia, PA 19103-3291
                                                 Phone (215) 299-2000/Fax (215) 299-2150

 Dated: December 1, 2020                         Counsel for Christine C. Shubert,
                                                 Chapter 7 Trustee for the Debtors




                                                    3
 Active\116711202.v1-12/1/20
